 In the Matter of STANDARD BRANDS,INCORPORATED,BALTIMORETRUCKING OPERATION OF THE FLEISCHMANN MANUFACTURING DIVI-SION,EMPLOYERandJOINTCOUNCIL No.62 OF INTERNATIONALBROTHERHOOD OF TEAMSTERS,A. F. OFL., PETITIONERCase No. 5-R-2439.-Decided January 16, 1947Mr. F. B. Haught,of New York City, for the Employer.Messrs. Jacob T. EdelmanandThomas J. Healy,of Baltimore, Md.,for the Petitioner.Mr. Thomas X. Dunn,ofWashington, D. C., for the Intervenor.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Baltimore,Maryland, on August 12, 1946, before Charles B. Slaughter, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERStandard Brands, Incorporated,' a corporation engaged in themanufacture and distribution of food products on a Nation-widebasis, operates at Baltimore, Maryland, a warehouse and truckingcenter known as the Baltimore Trucking Operation of the Employer'sFleischmann Manufacturing Division.Employees of the BaltimoreTrucking Operation are the subject of this proceeding.During the past 6 months the Employer received at its Baltimorewarehouse merchandise valued in excess of $50,000, approximately 95' The petition and other formal papers were amended at the hearing to show the correctname of the Employer.72 N. L. R. B., No. 31.181 182DECISIONSOF NATIONALLABOR RELATIONS BOARDpercent of which was received from points outside Maryland.Duringthe same period, the Employer shipped more than 5 percent of itsproducts to points outside Maryland.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.InternationalUnion of United Brewery, Flour, Cereal & SoftDrink Workers of America, herein called the Intervenor, is a labororganization affiliated with the Congress of Industrial Organizations.Local 323 is the local union chartered by the Intervenor, claiming torepresent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to 'recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner contends that the warehouse and trucking employeesin the Employer's Baltimore Trucking Operation constitute a unitappropriate for bargaining purposes.The Intervenor contends thatthe past bargaining history between the Employer and its employeeson a multi-plant basis makes the proposed unit inappropriate.TheEmployer takes no position on the scope of the bargaining unit.At the time of the hearing in this proceding, the Employer operated35 plants in the United States, among which were 8 of the 9 yeastand vinegar manufacturing plants acquired by the Employer in1929 from The Fleischmann Company, when the latter discontinuedoperations as a manufacturing concern.The Employer operates theseyeast and vinegar plants through an administrative division knownas the Fleischinann Manufacturing Division, under a general pro-duction manager with offices at New York City. These plants arelocated at Washington, D. C.; Peekskill, New York; Pekin, Illinois;Chicago, Illinois;Dallas,Texas; Sumner, Washington; Oakland, STANDARD BRANDS, INCORPORATED183California; and Montgomery, Alabama.Each plant is under the im-mediate supervision of a local plant manager.Up to 1931 the Employer operated, as part of this division, an ad-ditional yeast and vinegar manufacturing plant at Baltimore, Mary-land, also acquired in 1929 from The Fleischmann Company as partof the latter's manufacturing operations.In 1931 the Employer dis-continued yeast and vinegar production at Baltimore and convertedits local plant into a warehouse for storing products of the divisionmade in the area and other foodstuffs such as tea and coffee deliveredat Baltimore and consigned for distribution in the area.The ware-house became a truck terminal in the transportation of products toand from Philadelphia, Wilmington, and Washington for customersin and about this area. The warehouse and trucking operations wereplaced under the nominal charge of the manager of the Washington,D. C., plant,2 and became known among the Employer's operationsas the Baltimore Trucking Operation.Employees in the Baltimore)Trucking Operation are the subject of the instant petition.Employees in the Baltimore Trucking Operation include a ware-houseman, seven drivers and a helper, a secretary, a watchman, and ajanitor.The warehouseman is a working foreman who checks goodsas they are loaded, unloaded and stored, 'and signs slips for overtimework.He acknowledges the receipt of goods bought by the Employerzninand consigned to the warehouse at Baltimore. In emergencies, hemay buy goods for the Employer. The drivers and helper load andunload their trucks at the transportation terminals and at the ware-house, and transport by truck and store in the warehouse productsmade or purchased for sale and distribution by the Employer andbrought to Baltimore in part by common carriers.They drive theirtrucks from Baltimore to Philadelphia with a stop at Wilmingtonand from Baltimore to Washington, carrying foodstuffs and emptycontainers.listed as employees of the Fleischmann Manufacturing Division ofthe Employer's operations and are paid out of the Washington plantand are under the nominal supervision of the Washington plantmanager, who, as traffic manager, hires and discharges these employees,they work without close and immediate supervision and have little incommon with the work of the production and maintenance employeesat any of the Employer's widely scattered manufacturing plants in2Under the supervision of the manager of the Washington, D C , plant, the warehouseand trucking remained for some purposes a pact of the Pleischinann Manufactuiing Divi-sion,even though the services performed by the «arehouse and trucking division exceededthe normal scope of the Fleischmann Manufacturing Division as a yeast and vinegarproduction activity. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARiithis division.The direction of the transportation and warehouseoperations emanates from the Employer's Baltimore sales office, an-other administrative division of the Employer's operation.The fieldservice manager of the sales office keeps the records of products enter-ing and leaving the warehouse.While the Petitioner and the Intervenor agree that, absent a his-tory of collective bargaining on a. broader basis, employees in theBaltimore Trucking Operation might constitute a separate appro-priate unit for bargaining purposes, the Intervenor contends that thehistory of collective bargaining between the Employer and the Inter-venor precludes their establishment as a separate bargaining groupat this time.Prior to 1929, The Fleischmann Company recognized the Intervenoras the exclusive bargaining representative of the nine yeast andvinegar plants then operated by that company, and entered into mas-ter agreements with the Intervenor covering these plants and anyother similar plants which might be opened by that company duringthe pendency of the respective agreements.These master agreementsprovided for closed shop, regular hours of employment, the arbitra-tion of grievances, and the execution of supplementary contracts be-tween The Fleischmann Company and locals of the Intervenor respect-ing wages and' working conditions at the several individual vinegarand yeast plants operated by that company.Following the executionof the master agreements, the local unions representing employees atthe several plants concerned executed supplementary agreements,which, with the master agreement, became the individual contractsgoverning labor relations at these respective plants. In 1929, whenthe Employeer took over the manufacturing operations of The Fleisch-mann Company, the Employer continued this established bargainingprocedure.When the Employer converted the yeast and vinegarplant into a warehouse. and trucking facility at Baltimore, employeesat the Baltimore warehouse continued to negotiate a separate agree-ment for their plant.3In 1941,4 the Intervenor severed its connection with the AmericanFederation of Labor, with which it had been associated since 1887.For about 5 years the Intervenor remained an unaffiliated labor or-ganization.Early in 1946, the Intervenor, as an international or-ganization, determined to affiliate with the Congress of IndustrialOrganizations and to submit the matter of such affiliation by refer-3Although manufacturing operations at Baltimore ceased in 1931,plant contracts exe-cuted after that time continued to recite wage rates for manufacturing operations"The record does not disclose the year when this event occurred,but current labor publi-cations of the Intervenor give the date as 1941. STANDARD BRANDS, INCORPORATED185endum s to its local unions.When, in June 1946, it appeared that amajority of the local unions chartered by the Intervenor were in favorof the proposed affiliation with the Congress of Industrial Organiza-tions and that such affiliation by their international union was im-minent, six of the eight or nine warehouse and trucking employees inthe Baltimore Trucking Operation applied for membership in thePetitioner,6 an affiliate of the American Federation of Labor.On June18, 1946, the Petitioner filed the petition in this proceeding, informingthe Employer of its claim to represent a majority of employees in theBaltimore Trucking Operation and requesting that the Employer re-frain from extending its 1945-1946 agreement, which would expireon August 15, 1946, covering these employees.On August 1, 1946,the Employer entered into a new agreement with the Intervenor cov-ering all plants of the Fleischmann Manufacturing Division, excludingthe plant at Washington, D. C., and the Baltimore Trucking Opera-tion, pending the resolution of the issues now before the Board in theinstant proceeding.The plants in the unit urged by the Intervenor were originally allvinegar and yeast plants comprising the manufacturing operations ofThe Fleischmann Company. They are widely separated.When theEmployer took the plants from its predecessor, it converted the com-pany-wide plant group into a division-wide group in its larger opera-tional program. In 1931, the Employer destroyed the homogeneityof the plant grouping when it converted the Baltimore plant into awarehouse and trucking facility in part under the manager of theWashington, D. C., plait, and in part under the sales office at Balti-more. Insofar as the record discloses, however, neither the changein ownership in 1929 nor the change in operations at the Baltimoreplant in 1931 raised any issue among employees at any of the plantsin the multi-plant unit respecting their representation by the Inter-venor.The local plant unions had enjoyed, and continued to enjoy, aconsiderable autonomy in dealing with their Employer through theIntervenor, both as an affiliate of the American Federation of Laborand, after 1941, as an unaffiliated union.When the Intervenor latelydecided to affiliate with the Congress of Industrial Organizations, itundertook to hold a referendum toward the end of the contract year'This referendum was apparently conducted among local unions of the Intervenor aslocalsThe record does not disclose the choice on the ballot or the vote cast by the localunionsThese employees paid their dues and retained their membership in the Intervenorthrough July 1946, since they were covered by a closed-shpp contract between the Employerand the Intervenor which required their membership in the Intervenor for purpose of em-ployment.The contract between the Intervenor and the Employer terminated on August15, 1946. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDamong its locals to determine the desires of the employees covered bythe contract with respect to representation policies.The record in-dicates that employees of the Baltimore Trucking Operation were indisagreement on the issue and that a majority opposed representationby the Intervenor as an affiliate of the Congress of IndustrialOrganizations.The only real question before us is whether employees at this plant,comprising a unitprima facieappropriate for bargaining in the ab-sence of bargaining history, may, in the light of the bargaining historyset forth above, bargain as a separate plant unit if they so desire.Webelieve that they may'properly do so in the absence of any prior unitfinding by the Board, or any showing that there is any substantialcommon interest among employees in the Baltimore Trucking Opera-tion and employees at the Washington, D. C., plant, and other widelyscattered yeast and vinegar manufacturing plants in the FleischmannManufacturing Division .7CWe will hold an election among the employees in the BaltimoreTrucking Operation to determine if they desire to be represented bythe Petitioner, by the Intervenor, or by neither. If a majority ofthese employees select the Petitioner, they will be taken to have indi-cated their desire for bargaining as a separate unit through the Peti-tioner as their representative.Under these circumstances, we willfind that they constitute an appropriate bargaining unit, and we willcertify the Petitioner as their exclusive bargaining representative.If, however, a majority of these employees select the Intervenor, theywill be taken to have indicated their desire for bargaining in the largerdivisional unit of which they have long been a part.Under thesecircumstances, or if a majority of employees vote for "neither," wewill dismiss the petition.Since the working foreman does not hire or discharge employeesor effectively recommend such action, and the parties are apparentlyagreed that he should be included in the unit, we will include him inthe voting group.We will exclude from the voting group the secre-tary, the janitor, and the watchman, whom the parties agree to exclude.Employees eligible to vote in the election shall be all employees inthe Employer's Baltimore Trucking Operation, including the work-ing foreman, but excluding the secretary, watchman, janitor, and allsupervisory employees with authority to hire, promote, discharge, dis-7We would distinguish the instant case from cases of multi-plant units establishedamong employees of manufacturing plants wheie such employees have chosen the samebargaining representatives and have common interest arising out of simIIac plant opera-tionsMatter of West Virginia Pulp and Paper Company,53 N L. It B 814. STANDARD BRANDS, INCORPORATED187cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, subject to the conditions and limi-tations set forth in our Direction of Election.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Standard Brands, Incorporated,Baltimore, Maryland, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fifth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56,ofNationalLabor Relations Board Rules and Regula-tions-Series 4, among the employees in the voting group defined inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by Joint Council No. 62 of International Brotherhood of Team-sters, A. F. of L., or by International Union of United Brewery, Flour,Cereal & Soft Drink Workers of America, CIO, for the purposes ofcollective bargaining, or by neither.